IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-48,848-02


EX PARTE JOHN JOE AMADOR




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 94-CR-3643 FROM THE

226TH DISTRICT COURT OF BEXAR COUNTY



Per Curiam.  KEASLER and Hervey, JJ., not participating.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.  Applicant asserts he has never had
competent counsel on punishment.
	Applicant was convicted of capital murder on July 10, 1995.  On direct appeal we
affirmed the conviction and sentence.  Amador v. State, No. 72,162 (Tex. Crim. App. April
23, 1997).  Applicant filed his initial application for writ of habeas corpus pursuant to
Article 11.071.  We denied relief.  Ex parte Amador, WR-48,848-02 (Tex. Crim. App.
September 12, 2001).  On August 27, 2007, applicant filed this subsequent application.
	We have reviewed this application and find that it does not meet the requirements of
Article 11.071, Section 5 for consideration of subsequent claims.  This application is
dismissed as an abuse of the writ.
	IT IS SO ORDERED THIS THE 28TH DAY OF AUGUST, 2007.
Do Not Publish